United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION, Kaneohe Bay, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1757
Issued: April 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from a March 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 20, 2018, the date of OWCP’s most recent decision, was
September 16, 2018. As this fell on a Sunday, appellant had until the next business day, Monday, September 17,
2018, to file the appeal. 20 C.F.R. § 501.3(f)(2). As the appeal was received by the Clerk of the Appellate Boards on
September 17, 2018, it was timely filed.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than eight
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On July 20, 2009 appellant, then a 54-year-old high voltage electrician, filed an
occupational disease claim (Form CA-2) alleging that he sustained injury to his left thumb joint,
right elbow, bilateral shoulders, and his neck due to factors of his federal employment. He noted
that he first became aware of his alleged injury on May 20, 2009 and first realized its relation to
his federal employment on June 17, 2009. OWCP accepted appellant’s claim for right shoulder
rotator cuff syndrome; right shoulder superior labrum, anterior to posterior (SLAP) tear; right
shoulder rotator cuff tendon tear; and right shoulder tendinitis. On October 6, 2011 appellant
underwent OWCP-approved right shoulder arthroscopic surgery.4 Effective August 31, 2012, he
voluntarily retired from federal service.
On August 18, 2015 appellant filed a claim for a schedule award (Form CA-7).
In a June 14, 2016 report, Dr. Neelesh B. Fernandes, a Board-certified physiatrist and
OWCP second opinion examiner, assigned 10 percent right upper extremity permanent impairment
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).5 He rated appellant based on decreased right shoulder
range of motion (ROM) under Table 15-34.6
In a June 30, 2016 report, Dr. David H. Garelick, Board-certified in orthopedic surgery and
sports medicine serving as an OWCP district medical adviser (DMA), noted his disagreement with
Dr. Fernandes’ June 14, 2016 second opinion report because the impairment rating was based on
right shoulder loss of ROM. He explained that according to Table 15-5, Shoulder Regional Grid,

3

Docket No. 17-1551 (issued December 4, 2017).

4

Dr. Gary Y. Okamura, a Board-certified orthopedic surgeon, performed a right shoulder rotator cuff repair, right
shoulder anterior inferior capsulorraphy repair, and right shoulder SLAP repair, and right shoulder decompression.
5

A.M.A., Guides (6th ed. 2009).

6

Dr. Fernandes determined that appellant had 3 percent impairment for flexion to 130 degrees, 0 percent
impairment for extension to 60 degrees, 3 percent impairment for abduction to 140 degrees, 0 percent impairment for
adduction to 60 degrees, 2 percent impairment for internal rotation to 60 degrees, and 2 percent impairment for external
rotation to 50 degrees, for a total of 10 percent right upper extremity impairment. He assigned grade modifiers of 1
for functional history (GMFH) due to appellant’s QuickDASH score of 30, which resulted in zero net adjustment.

2

appellant had five percent right upper extremity permanent impairment, utilizing the diagnosisbased impairment (DBI) methodology, for a diagnosis of right shoulder rotator cuff tear.7
By decision dated February 24, 2017, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity, based on Dr. Garelick’s June 30, 2016
report. The period of the award ran for 15.6 weeks from June 10 to September 27, 2013.
On July 7, 2017 appellant appealed to the Board.
OWCP subsequently received a March 13, 2017 progress note by Dr. Okamura. Upon
right shoulder examination appellant observed pain with movement and negative impingement
signs. Dr. Okamura diagnosed right shoulder pain secondary to SLAP tear, status post
arthroscopy. He noted that Dr. Garelick determined that appellant had five percent right upper
extremity permanent impairment for his right shoulder rotator cuff tendon tear. Dr. Okamura
disagreed with Dr. Garelick’s rating and explained that appellant also had permanent impairment
due to residuals from his right shoulder SLAP tear. He opined that appellant was entitled to an
additional five percent permanent impairment due to residuals of his right shoulder SLAP tear.
By decision dated December 4, 2017, the Board set aside the February 24, 2017 decision.8
The Board found that OWCP had inconsistently applied Chapter 15 of the A.M.A., Guides
regarding the proper use of either the ROM or DBI method in assessing the extent of permanent
impairment. The Board remanded the case for OWCP to issue a de novo decision after
development of a consistent method for calculating permanent impairment of the upper
extremities.
Following remand, on January 10, 2018, OWCP referred appellant’s claim back to
Dr. Garelick. In a report dated January 11, 2018, Dr. Garelick reviewed the record, including the
statement of accepted facts, the Board’s recent December 4, 2017 decision, and FECA Bulletin
No. 17-06.9 He referenced his June 30, 2016 report for an explanation as to why appellant had
five percent right upper extremity impairment based on the DBI method. Dr. Garelick further
reported that the ROM method was applicable in this case, but explained that he could not evaluate
appellant’s permanent impairment utilizing the ROM method based on Dr. Fernandes’
examination findings. He noted that three independent measurements of appellant’s right shoulder
ROM was required to use the ROM method, but Dr. Fernandes had only provided one set of
measurements.
On January 16, 2018 OWCP referred appellant back to Dr. Fernandes for a supplemental
report and examination in order to provide a rating of permanent impairment of appellant’s right
upper extremity in accordance with the A.M.A., Guides and FECA Bulletin No. 17-06. In a
February 24, 2018 report, Dr. Fernandes reviewed appellant’s history and indicated that appellant
underwent right shoulder arthroscopy with SLAP repair, anterior-inferior capsular repair,
decompression, and rotator cuff repair surgery. He noted a QuickDASH score of 25 and related
7

A.M.A., Guides 403, Table 15-5.

8

Supra note 3.

9

FECA Bulletin No. 17-06 (issued May 8, 2017).

3

that appellant currently complained of right lateral shoulder pain. Upon examination of appellant’s
right shoulder, Dr. Fernandes observed tenderness to palpation at the right supraspinatus and
infraspinatus tendons. Neurological examination showed grossly intact light touch sensation.
O’Brien’s, Scarf, and Hawkins’ tests were positive. Dr. Fernandes provided ROM findings and
indicated that he performed ROM testing three times after an initial warm-up.
Dr. Fernandes reported a diagnosis of right shoulder pain secondary to SLAP tear and high
grade partial rotator cuff tear, status post right shoulder arthroscopy. He noted a date of maximum
medical improvement (MMI) of June 10, 2013. First, Dr. Fernandes utilized the DBI method to
determine the degree of appellant’s permanent impairment. Utilizing Table 15-5, Shoulder
Regional Grid, page 404, of the sixth edition of the A.M.A., Guides, he indicated that a condition
of SLAP tear, residual symptoms, equated to a class 1 impairment with a default value of three
percent upper extremity impairment.10 Utilizing Table 15-7, page 406, Dr. Fernandes assigned a
GMFH of 1 due to a QuickDASH score of 25.11 He assigned a grade modifier of 1 for physical
examination (GMPE) under Table 15-8, page 408, due to a mild decrease in ROM.12
Dr. Fernandes referenced Table 15-9, page 410, and assigned a grade modifier of 4 for clinical
studies (GMCS) due to MRI scan.13 Applying the net adjustment formula, he calculated an
adjustment of +3,14 which moved the default value up to five percent permanent impairment.
Dr. Fernandes also utilized the ROM method to determine the degree of appellant’s
permanent impairment. He explained that, utilizing Table 15-34, Shoulder Range of Motion, page
475, appellant had a total of eight percent right upper extremity impairment due to decreased ROM
of the right shoulder.15 Utilizing Table 15-36, page 477, Dr. Fernandes assigned a GMFH of 1 due
to a QuickDASH score of 25.16 He also assigned a GMPE of 1 for under Table 15-35, page 477,
for ROM grade modifiers.17 Dr. Fernandes noted zero net adjustment. He concluded that the eight
percent right upper extremity permanent impairment based on ROM method was the higher
impairment.
In a March 16, 2018 report, Dr. Garelick indicated that he reviewed appellant’s medical
records, including Dr. Fernandes’ February 24, 2018 report. He related that he agreed with
Dr. Okamura’s impairment evaluation for three percent right upper extremity permanent
impairment under Table 15-5, page 404, of the A.M.A., Guides due to a diagnosis of SLAP tear.
Dr. Garelick indicated that, after applying the net adjustment formula, Dr. Okamura adjusted the
10

A.M.A., Guides 411, Table 15-5.

11

Id. at 406, Table 15-7.

12

Id. at 408, Table 15-8.

13

Id. at 410, Table 15-9.

14

Infra note 27.

15

A.M.A., Guides 475, Table 15-34.

16

Id. at 477, Table 15-36.

17

Id. at 477, Table 15-35.

4

award two places to the right for an overall award of five percent right upper extremity impairment.
He explained that, although he recommended an award based on a separate diagnosis, he had no
issue with Dr. Okamura’s recommendation.
Dr. Garelick also utilized the ROM method for rating permanent impairment. He noted
that Dr. Fernandes had measured appellant’s shoulder ROM three times, and thus, the ROM
method could be used. Utilizing Table 15-34, Shoulder Range of Motion, page 475, of the A.M.A.,
Guides,18 Dr. Garelick reported that appellant had three percent permanent impairment for flexion
to 130 degrees, zero percent permanent impairment for extension to 50 degrees, three percent
permanent impairment for abduction to 140 degrees, zero percent permanent impairment for
adduction to 60 degrees, two percent permanent impairment for internal rotation to 60 degrees,
and zero percent permanent impairment for external rotation to 60 degrees for a total of eight
percent right upper extremity impairment. He concluded that, because the ROM method provided
a schedule award greater than the DBI method, appellant was entitled to eight percent permanent
impairment of the right upper extremity. Dr. Garelick explained that, because appellant had
previously been awarded five percent right upper extremity impairment, appellant was owed an
additional three percent based upon the extent of his right upper extremity permanent impairment.
He noted a date of MMI of February 24, 2018, the date of Dr. Fernandes’ impairment rating.
On March 20, 2018 OWCP granted appellant a schedule award for an additional three
percent permanent impairment of the right upper extremity, totaling eight percent permanent
impairment. The period of the award ran for 9.36 weeks from February 17 to March 3, 2018.
LEGAL PRECEDENT
A claimant seeking compensation under FECA19 has the burden of proof to establish the
essential elements of his or her claim.20 With respect to a schedule award, it is the claimant’s
burden of proof to establish permanent impairment of the scheduled member or function of the
body as a result of an employment injury.21
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.22 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use of
specified members, functions, and organs of the body.23 FECA, however, does not specify the
manner in which the percentage of loss of a member shall be determined. For consistent results and
18

Supra note 15.

19

Supra note 2.

20

John W. Montoya, 54 ECAB 306 (2003).

21

J.M., Docket No. 18-1469 (issued March 1, 2019); Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan,
53 ECAB 229 (2001).
22

See 20 C.F.R. §§ 1.1-1.4.

23

5 U.S.C. § 8107(c).

5

to ensure equal justice, the Board has authorized the use of a single set of tables so that there may
be uniform standards applicable to all claimants. Through its implementing regulations, OWCP
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses and the
Board has concurred in such adoption.24 For schedule awards after May 1, 2009, the impairment
is evaluated under the sixth edition of the A.M.A., Guides, published in 2009.25
In addressing impairment of the upper extremities, the sixth edition of the A.M.A., Guides
requires identifying the impairment for the class of diagnosis (CDX), which is then adjusted by
grade modifiers based on functional history (GMFH), physical examination (GMPE), and clinical
studies (GMCS).26 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS
- CDX).27
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that, if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity evaluation, the DMA should
identify (1) the methodology used by the rating physician (i.e., the DBI or ROM)
and (2) whether the applicable table in Chapter 15 of the [A.M.A.,] Guides identify
a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,] Guides allow
for the use of both the DBI and ROM methods to calculate an impairment rating
for the diagnosis in question, the method producing the higher rating should be
used.” (Emphasis in the original).28
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A,] Guides allows for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”29

24

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.806.6.6a (March 2017); id., at Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
26

A.M.A., Guides 383-492; see M.P., Docket No. 13-2087 (issued April 8, 2014).

27

Id. at 411.

28

FECA Bulletin No. 17-06 (issued May 8, 2017).

29

Id.

6

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than eight
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s February 24, 2017 decision because the
Board has already considered this evidence in its December 4, 2017 decision. Findings made in
prior Board decisions are res judicata absent any further review by OWCP under section 8128 of
FECA.30
Following the Board’s remand decision, OWCP referred appellant’s schedule award claim
back to Dr. Fernandes for examination and to provide a permanent impairment of appellant’s right
upper extremity in accordance with the A.M.A., Guides and FECA Bulletin No. 17-06. In a
February 24, 2018 report, Dr. Fernandes reviewed appellant’s history and conducted an
examination. He indicated that he performed ROM testing three times after warm-up.
Dr. Fernandes reported a diagnosis of right shoulder pain secondary to SLAP tear and high-grade
partial rotator cuff tear, status post right shoulder arthroscopy.
OWCP’s DMA, Dr. Garelick, indicated that he rereviewed appellant’s medical records and
reviewed Dr. Fernandes’s most recent report. In a report dated March 16, 2018, he first calculated
appellant’s impairment rating under the DBI rating method. Dr. Garelick related that he agreed
with Dr. Okamura’s impairment rating of five percent right upper extremity impairment due to a
diagnosis of right shoulder SLAP tear.
Second, Dr. Garelick applied Dr. Fernandes’ ROM findings from his February 24, 2018
evaluation in order to calculate permanent impairment based on the ROM rating method. Utilizing
Table 15-34, Shoulder Range of Motion, page 475, of the A.M.A., Guides,31 he reported that
appellant had three percent permanent impairment for flexion to 130 degrees, zero percent
permanent impairment for extension to 50 degrees, three percent permanent impairment for
abduction to 140 degrees, zero percent permanent impairment for adduction to 60 degrees, two
percent permanent impairment for internal rotation to 60 degrees, and zero percent permanent
impairment for external rotation to 60 degrees for a total of eight percent right upper extremity
impairment. Dr. Garelick agreed with Dr. Fernandes that, pursuant to FECA Bulletin No. 17-06,
appellant was entitled to eight percent right upper extremity permanent impairment as the
impairment rating based on the ROM rating method was the higher impairment.
The Board finds that the DMA properly utilized examination findings and correlated them
to specific provisions in the A.M.A., Guides. First, he calculated permanent impairment based on
DBI and determined that appellant had five percent right upper extremity permanent impairment

30

See K.K., Docket No. 17-1061 (issued July 25, 2018).

31

A.M.A., Guides 475, Table 15-34.

7

due to a diagnosis of right shoulder SLAP tear.32 Second, the DMA applied Dr. Fernandes’ ROM
findings from his February 24, 2018 evaluation in order to calculate permanent impairment based
on the ROM rating method. He determined that appellant had a total of eight percent right upper
extremity permanent impairment. The DMA agreed with Dr. Fernandes that, pursuant to FECA
Bulletin No. 17-06, appellant was entitled to eight percent right upper extremity permanent
impairment as the impairment rating based on the ROM rating method was the higher impairment.
Accordingly, OWCP properly found that appellant was entitled to eight percent permanent
impairment of the right upper extremity based on the March 16, 2018 DMA report.33
On appeal, appellant alleges that he did not receive an impairment rating for his arthritis.
As noted above, however, it is his burden of proof to establish permanent impairment with respect
to a schedule award.34 Appellant has not submitted such medical evidence in support of an
increased schedule award based on arthritis. The Board finds that there is no current medical
evidence of record supporting an impairment rating greater than the eight percent right upper
extremity permanent impairment previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than eight
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.

32

Dr. Garelick, the DMA, noted that he previously recommended a DBI rating based on a different diagnosis
(full-thickness rotator cuff tear). However, he was prepared to defer to Dr. Fernandes’ and Dr. Okamura’s rating
based on a diagnosis of SLAP tear because the award amount was the same (five percent) under Table 15-5.
33

See L.T., Docket No. 18-1031 (issued March 5, 2019).

34

Supra note 21.

8

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

